QUINN, Associate Judge.
In dismissing appellant’s uncontested suit for annulment on the ground of fraud, the trial court found that:
“ * * * The parties hereto were legally married in the District of Columbia on June 16, 1956, at which time the plaintiff was enceinte with defendant’s child who was born about six months later; that after the marriage defendant refused to live and cohabit with the plaintiff, and the defendant has not supported the plaintiff or the child; that the principal reason the defendant married the plaintiff was to legitimatize the child, which fact was known to the plaintiff.
“The Court concludes that the plaintiff has not established any facts entitling her to an annulment of the marriage. * * * ”
From this judgment, appellant appeals. In substance, she urges that the finding and judgment were contrary to the law in this jurisdiction and to the evidence.
It would serve no useful purpose to set forth the evidence introduced at trial. A careful review of the stenographic transcript indicates that either one of two different conclusions might reasonably have been drawn from the evidence. This was a fact question, and the decision was for the trial court. We fail to find anything to indicate that the trial judge’s conclusion was erroneous as a matter of law. We hold there was ample evidence to support the judgment.
Affirmed.